         CASE 0:14-cr-00167-DWF-LIB Document 77 Filed 06/05/20 Page 1 of 7



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


    United States of America,                        Criminal No. 14-00167 (DWF/LIB)

                       Respondent-Plaintiff,
                                                                   MEMORANDUM
    v.                                                        OPINION AND ORDER

    Brian Charles Holmers,
    a/k/a Wally,

                       Petitioner-Defendant.


Andrew H. Mohring, Office of the Federal Defender, counsel for Defendant.

Andrew S. Dunne, Craig R. Baune, and Thomas Calhoun Lopez, Assistant United States
Attorneys, United States Attorney’s Office, counsel for the Government.



                                    INTRODUCTION

         This matter is before the Court on Defendant Brian Charles Holmers’s

(“Holmers”) motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).1

(Doc. Nos. 65, 68 (“Motion”).) The United States of America (the “Government”) does

not oppose Holmers’s Motion; however, it does recommend that Holmers’s release be

pursuant to stringent conditions. (Doc. No. 74.)) For the reasons set forth below, the

Court grants Holmers’s Motion.


1
        Holmers filed two consecutive motions asserting the same arguments. (See Doc.
Nos. 65, 68.) On June 3, 2020, Holmers was appointed an attorney who also filed a
motion on his behalf. (Doc. Nos. 72, 73.) For the sake of simplicity, the Court refers to
the totality of Holmers’s filings as a single motion.
      CASE 0:14-cr-00167-DWF-LIB Document 77 Filed 06/05/20 Page 2 of 7



                                    BACKGROUND

       On May 21, 2014, Holmers was charged with one count of conspiracy to distribute

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A), and 846

(“Count I”), and one count of possession with intent to distribute methamphetamine in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A) (“Count II”). (Doc. No. 1.)

Holmers entered a plea of guilty to Count I on August 7, 2014. (Doc. No. 35.) On

April 8, 2015, the Court sentenced him to a term of 120 months’ imprisonment, and a

term of 5 years of supervised release.2 (Doc. No. 53 (“Sentencing Judgment”).)

       Holmers is currently 42 years old and serving his sentence at FCI Oxford in

Wisconsin. Inmate Locator, Find an inmate, Federal Bureau of Prisons,

https://www.bop.gov/inmateloc/ (last visited June 2, 2020). His scheduled release date is

October 5, 2021. (Id.)

       Holmers now moves for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) on the ground that he: (1) suffers from multiple chronic health problems

that make him uniquely susceptible to the Covid-19 virus; (2) has had no disciplinary

conduct while incarcerated; (3) has a release plan; and (4) his sentence is nearing

completion.3 (See Motion.) Specifically, Holmers asserts that he has an elevated body


2
       On May 16, 2016, Holmers filed a motion to vacate, set aside, or correct his
sentence pursuant to 28 U.S.C. § 2255. (Doc. No. 58.) The Court denied his motion on
July 28, 2016. (Doc. No. 63.)
3
      An investigative report conducted by Probation and Pretrial Services confirmed
Holmers’s clean disciplinary record and the details of his release plan. (Doc. No. 70
(“Report”).)

                                             2
      CASE 0:14-cr-00167-DWF-LIB Document 77 Filed 06/05/20 Page 3 of 7



mass index, and that he suffers from high blood pressure, hypothyroidism, sleep apnea,

anxiety, and depression. (Id.; see also Doc. No. 69, Ex. B (“Medical Records”).)

Holmers also asserts that he has completed over 1000 hours of voluntary programming

while incarcerated, serves as a coach/mentor in the Residential Drug Abuse Program, and

is eligible for release to a halfway house in less than 6 months. (Id.)

                                      DISCUSSION

       Under 18 U.S.C. § 3582(c)(1)(A)(i), a Court may reduce a defendant’s term of

imprisonment if it finds that “extraordinary and compelling reasons warrant such a

reduction” and “such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent they are

applicable.” 18 U.S.C. § 3582(c)(1)(A).

       The Sentencing Commission’s policy statement addressing reduction of sentences

under § 3582(c)(1)(A) asserts in relevant part that a court may reduce a defendant’s term

of imprisonment after considering § 3553(a) factors if it finds that: (1) “extraordinary and

compelling reasons warrant the reduction”; (2) “the defendant is not a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)”; and

(3) “the reduction is consistent with this policy statement”.4 USSG § 1B1.13


4
       While the policy statement refers only to motions filed by the BOP Director, the
Court construes the statutory command pursuant to § 3582(c)(1)(A)(ii) that any sentence
reduction be “consistent with applicable policy statements issued by the Sentencing
Commission” to mean that the Statement also applies to applies to motions filed by
defendants.

                                              3
      CASE 0:14-cr-00167-DWF-LIB Document 77 Filed 06/05/20 Page 4 of 7



(“Statement”). The Statement includes an application note that defines “extraordinary

and compelling reasons” as (1) medical conditions which diminish the ability of the

defendant to provide self-care in prison and from which he or she is not expected to

recover, (2) age-related deterioration, (3) family circumstances, and (4) other

extraordinary and compelling reasons that exist either separately or in combination with

the previously described categories.5 Id.

       Notwithstanding, a defendant may move for a sentence reduction only after

complying with an exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A). Specifically, a

defendant may move for a sentence reduction “[1] after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or [2] the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier . . . .”6 Id.

       Here, the record reflects that Holmers requested and was denied compassionate

release from the warden at FCI Oxford on April 17, 2020. (Doc. No. 69, Ex. A

(“Denial”).) Because Holmers has exhausted his administrative relief, the Court

considers Holmers’s Motion on the merits.


5
      The Statement cites examples of qualifying medical conditions including
metastatic solid-tumor cancer, amyotrophic lateral sclerosis, end-stage organ disease, and
advanced dementia. (Statement.)
6
        While judicially created exhaustion requirements may sometimes be excused, no
exception applies to a statutory command such as that presented in Section
3582(c)(1)(A). See Ross v. Blake, 136 S. Ct. 1850, 855-57 (2016) (rejecting judicially
created “special circumstances” exception to the exhaustion requirement unambiguously
stated in the Prison Litigation Reform Act of 1995).

                                               4
      CASE 0:14-cr-00167-DWF-LIB Document 77 Filed 06/05/20 Page 5 of 7



       In light of the Covid-19 pandemic, and after a careful review of Holmers’s Motion

and supporting documentation including his Medical Records, the Report, and noting the

Government’s lack of objection, the Court finds that Holmers’s circumstances are

sufficiently extraordinary and compelling to warrant immediate release. Moreover, the

Court finds that a combination of conditions will reasonably ensure the safety of the

community, and that a reduction of sentence is consistent with the Statement. The Court

therefore grants Holmers’s Motion subject to the following conditions: (1) all conditions

set forth in Court’s Sentencing Judgment; and, (2) up to 180 days in home detention will

be specified in the Order below. To ensure Holmers’s health and safety upon release,

including ensuring continuity of care in light of Holmers’s medical conditions and

allowing for any potential quarantine, the Court authorizes the Board of Prisons to follow

its own internal procedures to coordinate Holmers’s release provided that he is released

on or before June 22, 2020.

       The Court commends Holmers for his exemplary prison record, and strongly

encourages him to remain law-abiding upon release. Moreover, based upon the record

before the Court, including the letters the Court has received from Defendant’s mother

and grandmother, Mr. Holmers has very compelling reasons to live a life consistent with

his conditions of supervised release and in so doing to set an example for his children as

well as be a good son and grandson. If Mr. Holmers does these things, he will live the

life he wants to live and set an example for others.




                                             5
      CASE 0:14-cr-00167-DWF-LIB Document 77 Filed 06/05/20 Page 6 of 7



                                     CONCLUSION

       For the reasons set forth above, and subject to strict conditions, the Court finds

that extraordinary and compelling reasons warrant Holmers’s release pursuant to 18

U.S.C. § 3582(c)(1)(A)(i).


                                         ORDER

       Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that Petitioner-Defendant Brian Charles Holmers’s pro se

Motions for Release (Doc. Nos. [65], [68]) are GRANTED as set forth below:

       1.     Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the Court reduces the term of

Holmers’s term of incarceration such that he is released from the custody of the Bureau

of Prisons on or before June 22, 2020.

       2.     Holmers is placed on supervised release and the Court re‐imposes the terms

and conditions of supervised release as set forth in the April 8, 2015 Sentencing

Judgment (ECF No. [53]) with the following amendments:

              a.     Holmers shall begin his supervised release by serving up to 180 days

       in home detention at his mother’s home, which has been previously approved by

       the United States Probation Office;

              b.     During home detention, Holmers shall be restricted to his residence

       at all times except for: employment; education; religious services; medical,

       substance abuse or mental health treatment; attorney visits; court appearances;




                                             6
     CASE 0:14-cr-00167-DWF-LIB Document 77 Filed 06/05/20 Page 7 of 7



      court‐ordered obligations; or other activities as pre‐approved by the probation

      officer; and

             c.      In its discretion, the United States Probation Office may utilize

      appropriate location monitoring technology to ensure Holmers’s compliance with

      home incarceration.


Date: June 5, 2020                               s/Donovan W. Frank
                                                 DONOVAN W. FRANK
                                                 United States District Judge




                                             7
